 



EXHIBIT 10.46
AMENDMENT NO.cing7367.A.001
TO
AGREEMENT NO. GAMSA-STAR081106-00
This Amendment No. cing7367.A.001 (Amendment 1), effective as of December 7,
2007 (“Effective Date”), and amending Agreement No.GAMSA-STAR081106-00 by and
between StarTek USA, Inc., a Delaware corporation (“Supplier”) and AT&T Mobility
LLC f/k/a Cingular Wireless LLC, a Delaware limited liability company for the
benefit of itself and its Affiliates (“AT&T”) , each of which may be referred to
in the singular as “Party” or in the plural as “Parties.”
WITNESSETH
WHEREAS, Supplier and AT&T entered into Agreement No.GAMSA-STAR081106-00,
effective as of the 11th day of August, 2006 (the “Agreement”); and
WHEREAS, Supplier and AT&T desire to amend the Agreement as hereinafter set
forth.
Now, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:
1. Section 38.1 “Records and Audits” is hereby deleted in its entirety and is
replaced with the following:
Section 38.1 “Records and Audits
a. Right to Audit – AT&T shall have the right from time to time to audit
Supplier’s facilities, computer systems, network, and processes used to support
this Agreement, and Supplier’s information handling procedures as they relate to
AT&T information, books and records for any purpose relating to this agreement,
including, but not limited to evaluating Supplier’s compliance with and
performance under this Agreement, the adequacy of Supplier’s performance of its
obligations hereunder, and the accuracy of all expenses and other amounts
submitted to AT&T for payment. AT&T may bring in third parties to assist with
any such audit provided that:
(i) None of such third parties is a competitor of Supplier; and
(ii) Before bringing a third party to assist with an audit, AT&T:

  (1)   Requests and receives Supplier’s consent to such third party, which
consent Supplier shall not withhold unreasonably, and     (2)   Causes such
third party to be legally obligated to keep information it receives during such
an audit strictly confidential, to not use such information for any purpose
other than to assist AT&T with such audit, and to comply with Supplier’s rules
and procedures with respect to Supplier’s facilities, systems, network, process,
procedures, information, books, and records.

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
ATT, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 1



--------------------------------------------------------------------------------



 




.AT&T shall be liable to Supplier for the actions of each such third party and
shall either (a) cause the obligations referred to in item 38.1a.(ii)(2) above
to be directly enforceable by Supplier or (b) enforce such obligations at
Supplier’s request.
b. Access to Information — Supplier shall cooperate fully in any AT&T audit and
to provide AT&T’s representative’s access to personnel, network and other
facilities, books and records, and any location where Supplier maintains books
and records relating to this Agreement. AT&T’s representatives may photocopy any
books and records that pertain to this Agreement and Supplier is required to
maintain and provide to AT&T by either this Agreement or an Order or Statement
of Work issued pursuant to this Agreement.
c. Cost of Audit – AT&T is responsible for AT&T’s out-of-pocket expenses with
respect to any audit performed pursuant to Subparagraph a. of this Section
except in the event that: (i) the audit reveals Supplier’s material
noncompliance with or other material breach by Supplier of this Agreement; or
(ii) a sampling of invoices reveals a net overpayment by AT&T in excess of [*]
of the total amount billed in such sampling of invoices. In the event the audit
reveals either of the occurrences described in clause (i) or clause (ii) of the
immediately preceding sentence, Supplier will promptly pay AT&T for all of
AT&T’s out-of-pocket costs of such audit. In the event the audit reveals the
occurrence described in clause (ii) of this Subsection, Supplier shall also pay
AT&T interest equal to [*] per annum of the net overpayment by AT&T.
d. Accounting and Certification — Supplier shall maintain complete and accurate
books and records relating to this Agreement, including all expenses and other
amounts submitted to AT&T for payment. Supplier shall keep its books and records
in accordance with generally accepted accounting principles.  Upon request,
Supplier shall certify as to the completeness and accuracy of its books and
records. 
e. Record Retention — Supplier shall retain all books and records relating to
all expenses and other amounts submitted to AT&T for payment for at least three
(3) years from the date such expenses or other amounts are submitted to AT&T for
payment. 
f. Audit Findings — Promptly after it receives an audit that identifies an
out-of-compliance or other issue, Supplier shall deliver to AT&T a report that
details how it plans to remedy each such issue. Supplier shall correct such
out-of-compliance breach no later than [*] after Supplier receives the audit,
except to the extent that either the out-of-compliance is due to AT&T or the
correction depends on action to be taken by AT&T.
2. Section 20.1 “Independent Contractor” is hereby deleted in its entirety and
it is replaced with the following:
Section 20.1 Independent Contractor
a. Supplier is engaged in an independent business and will perform all
obligations under this Agreement as an independent contractor and not as an
employee of AT&T. Supplier is authorized to act as a limited agent of AT&T
Mobility solely for the purposes of marketing AT&T Mobility Materials and
Services as outlined in the applicable Work Order. To the extend that Supplier
obtains Customer Information from AT&T Mobility in connection with carrying out
StarTek’s obligations under this Agreement, Supplier shall be considered an
agent of AT&T Mobility with respect to the receipt and use of such information.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
ATT, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 2



--------------------------------------------------------------------------------



 



b. Supplier’s personnel performing services shall be considered solely the
employees of the Supplier and not employees of AT&T;
c. StarTek has and retains the right to exercise full control of and supervision
over the performance of the Services and full control over the employment,
direction, assignment, compensation, and discharge of all personnel performing
the Services;
d. StarTek is solely responsible for all matters relating to compensation and
benefits for all of StarTek’s personnel who perform Services. This
responsibility includes (i) timely payment of compensation and benefits,
including, but not limited to, overtime, medical, dental, and any other benefit,
and (ii) all matters relating to compliance with all employer obligations to
withhold employee taxes, pay employee and employer taxes, and file payroll tax
returns and information returns under local, state and federal income tax laws,
unemployment compensation insurance and state disability insurance tax laws,
social security and Medicare tax laws, and all other payroll tax laws or similar
laws with respect to all StarTek personnel providing Services;
e. StarTek shall indemnify, hold harmless and defend AT&T Mobility from all
Losses related to StarTek’s failure to comply with the immediately preceding
paragraph in accordance with the Section entitled “Indemnity.”
3. Section 21. Information is amended to include a new sub-section 21.3 as
follows:
21.3 Customer Information
a. For the purposes of this Section, “Customer Information” includes, but is not
limited to, customer name, address, e-mail address, and/or phone number (listed
or unlisted); personal information concerning a customer, including birth date,
social security number, drivers license, credit card information, bank account,
account number or personal identification numbers; information concerning a
customer’s calling patterns, call details, records of incoming or outgoing
calls, or minutes of use or other use of AT&T’s services; information related to
payments, credit status, and transactions with AT&T; demographic information; or
aggregate customer data – including aggregate data with individual identifying
information deleted; and customer proprietary network information (“CPNI”) (as
that term is defined in Section 222 of the Communications Act of 1934, 47
U.S.C.222, as amended (“Section 222”)), which includes information available to
AT&T by virtue of AT&T’s relationship with its customers as a provider of
telecommunications service and may include: the quantity, technical
configuration, location, type, destination, amount of use of telecommunications
service subscribed to, and information contained on the telephone bills of
AT&T’s customers pertaining to telephone exchange service or telephone toll
service received by a customer of AT&T. Except as provided herein, as between
Supplier and AT&T, title to all Customer Information shall be in AT&T. Except as
otherwise provided herein, no license or rights to any Customer Information are
granted to Supplier hereunder.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
ATT, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 3



--------------------------------------------------------------------------------



 



b. Supplier acknowledges that Customer Information received may be subject to
certain privacy laws and regulations and requirements, including requirements of
AT&T. Supplier shall consider Customer Information to be private, sensitive and
confidential. Accordingly, with respect to Customer Information, Supplier shall
comply with all applicable privacy laws and regulations and requirements,
including, but not limited to, the CPNI restrictions contained in Section 222.
Accordingly, Supplier shall:
1. not use any CPNI to market or otherwise sell products to AT&T’s customers,
except to the extent necessary for the performance of Services for AT&T or as
otherwise approved or authorized by AT&T in this Agreement or in writing;
2. make no disclosure of Customer Information to any party other than AT&T,
except to the extent necessary for the performance of Services for AT&T or
except such disclosure required under force of law; provided that Supplier shall
provide AT&T with notice immediately upon receipt of any legal request or demand
by a judicial, regulatory or other authority or third party to disclose or
produce Customer Information; Supplier shall furnish only that portion of the
Customer Information that is legally required to furnish and shall provide
reasonable cooperation to AT&T should AT&T exercise efforts to obtain a
protective order or other confidential treatment with respect to such Customer
Information;
3. not incorporate any Customer Information into any database other than in a
database maintained exclusively for the storage of AT&T’s Customer Information;
4. not incorporate any data from any of Supplier’s other customers, including
Affiliates of AT&T, into AT&T’s customer database;
5. make no use whatsoever of any Customer Information for any purpose except to
comply with the terms of this Agreement;
6. make no sale, license or lease of Customer Information to any other party;
7. restrict access to Customer Information to only those employees of Supplier
that require access in order to perform Services under this Agreement;
8. implement and comply with a data security plan, approved in advance in
writing by AT&T, and other procedures as may be agreed by AT&T and Supplier
relative to the security of Customer Information at all times in performing
Services hereunder;
9. prohibit and restrict access or use of Customer Information by any of
Supplier’s other customers, Supplier’s Affiliates, or third parties except as
may be agreed otherwise by AT&T;
10. promptly return all Customer Information to AT&T upon expiration,
Termination or Cancellation of this Agreement or applicable schedule or Order,
unless expressly agreed or instructed otherwise by AT&T; and
11. immediately notify AT&T upon Supplier’s awareness of (i) any breach of the
above-referenced provisions, (ii) any disclosure (inadvertent or otherwise) of
Customer Information to any third party not expressly permitted herein to
receive or have access to such Customer Information, or (iii) a breach of, or
other security incident involving, Supplier’s systems or network that could
cause or permit access to Customer Information inconsistent with the
above-referenced provisions, and such notice shall include the details of the
breach, disclosure or security incident. Supplier shall fully cooperate with
AT&T in determining, as may be necessary or appropriate, actions that need to be
taken including, but not limited to, the full scope of the breach, disclosure or
security incident, corrective steps to be taken by Supplier, the nature and
content of any customer notifications, law enforcement involvement, or
news/press/media contact etc., and Supplier shall not communicate directly with
any AT&T customer without AT&T’s consent, which such consent shall not be
unreasonably withheld.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
ATT, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 4



--------------------------------------------------------------------------------



 



4   EXHIBIT 8 “CPNI” is hereby added in its entirety.

5.   The terms and conditions of Agreement No. GAMSA-STAR081106-00 in all other
respects remain unmodified and in full force and effect.

IN WITNESS WHEREOF, the Parties have caused this Amendment 1 to Agreement No.
GAMSA-STAR081106-00 to be executed, which may be in duplicate counterparts, each
of which will be deemed to be an original instrument.

              StarTek USA Inc.   AT&T Services, Inc.
on behalf of AT&T Mobility
 
           
By:
  /s/ Patrick M. Hayes   By:   /s/ George Atchison
 
           
 
            Printed Name: Patrick M. Hayes   Printed Name: George Atchison
 
            Title: COO   Title: Senior Contract Manager
 
            Date: 12/10/07   Date: 12/10/07

Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
ATT, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 5



--------------------------------------------------------------------------------



 



Exhibit 8
CPNI Compliance
Notwithstanding any other provision of this Agreement, Supplier shall be AT&T’s
agent for the limited purpose of marketing communications-related services as
described in this Agreement. Supplier shall act on AT&T’s behalf with respect to
such services, and Supplier’s performance of such services shall be conducted
pursuant to the terms, conditions, and requirements of this Agreement.
Further, to the extent Supplier obtains or uses CPNI in connection with this
Agreement, Supplier shall be an agent of AT&T with respect to the receipt and
use of such information. “CPNI” means Customer Proprietary Network Information
as defined by the Federal Communications Act of 1934, as amended and the Federal
Communications Commission rules promulgated thereunder (Federal and State CPNI
laws and regulations are referred to herein as the “CPNI Restrictions”).
Supplier shall receive and use CPNI consistent with the CPNI Restrictions and in
the manner specified herein with respect to “Confidential Information” as
defined in the Information Section of the Agreement.
These requirements include, but are not limited to, the following: Supplier
shall (1) not use any CPNI to market or otherwise sell products, except to the
extent necessary to perform services for AT&T under this Agreement; (2) make no
sale, license or lease of CPNI to any other party; (3) restrict access to CPNI
to only those employees of Supplier that require access to perform services
under this Agreement; (4) implement and comply with a data security plan,
approved in advance in writing by AT&T; and (5) promptly return all CPNI to AT&T
upon expiration, Termination or Cancellation of this Agreement, unless expressly
agreed or instructed otherwise by AT&T.
Proprietary Information
The information contained in this Agreement is not for use or disclosure outside
ATT, Supplier, their Affiliates and their third party representatives, except
under written agreement by the contracting Parties.

 

Page 6